Citation Nr: 1332928	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  10-13 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable evaluation for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from June 1980 to September 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico which, among other things, granted service connection for hypertension assigning a noncompensable rating.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals the records are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim.

The record reflects that there are outstanding records which may be pertinent to the Veteran's claim on appeal.  In this regard, in an October 2009 notice of disagreement the Veteran indicated that he started ongoing treatment for his hypertension in October 2008 at the VA Medical Center (VAMC) in San Juan, Puerto Rico.  Upon examination in May 2010, the examiner also noted that the Veteran sought continuous care for his hypertension at the primary care clinic at the Mayaguez satellite facilities.  A review of the claims file shows that the VA treatment records are not associated with the claims file and there is no indication that efforts were made to obtain such VA treatment records.  Given that any relevant written opinion or other notations provided in these treatment records, if available, are potentially supportive of the Veteran's claims, the Board finds that any outstanding VA treatment records pertaining to his hypertension should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake appropriate development to obtain copies of any outstanding treatment records pertinent to the Veteran's claim, to include VAMC San Juan treatment records and any treatment records from its primary care clinic at the Mayaguez satellite facilities.  

2.  Then, the RO/AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


